DAVIS, Judge.
Joe Nathan Willingham challenges his convictions and sentences for aggravated battery with a firearm causing great bodily harm and shooting at, within, or into a vehicle. We affirm his convictions and sentences without further comment. We remand for the limited purpose of correcting a scrivener’s error which appears on the face of the written judgment. Although the record reflects that Willingham was convicted after a jury trial, the written judgment erroneously indicates that he entered a no contest plea. Accordingly, we remand for the trial court to correct this error. See Newson v. State, 867 So.2d 603 (Fla. 2d DCA 2004).
ALTENBERND and NORTHCUTT, JJ., Concur.